 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1499 
In the House of Representatives, U. S.,

July 28, 2010
 
RESOLUTION 
Honoring the achievements of Dr. Robert M. Campbell, Jr., to provide children with lifesaving medical care. 
 
 
Whereas Dr. Robert M. Campbell, Jr., is a pediatric orthopedic surgeon affiliated for many years with the University of Texas Health Science Center at San Antonio and now Director of the Thoracic Insufficiency Center at The Children’s Hospital of Philadelphia;  
Whereas Dr. Campbell has devoted his career to working with children suffering from congenital scoliosis, fused ribs, small chest, and missing ribs;  
Whereas Dr. Campbell, working with other specialists, helped identify Thoracic Insufficiency Syndrome, which is associated with the rare conditions of congenital scoliosis, fused ribs, small chests, and missing ribs, and results in the inability of the thorax to support normal respiration or lung growth which is often fatal in children;  
Whereas the life-saving medical devices often used in adult care of rib conditions are not designed or sized for the bodies of children suffering from Thoracic Insufficiency Syndrome or similar conditions;  
Whereas, over the years, physicians have often turned to adult devices, less effective treatments, more invasive therapies, or jury-rigging makeshift equipment to provide vital care for children;  
Whereas doctors were often left with no effective treatment for these critically ill children;  
Whereas, in 1987, Dr. Robert Campbell, working together with the late Dr. Melvin Smith, a professor of pediatric general surgery at CHRISTUS Santa Rosa Children’s Hospital, invented the Vertical Expandable Prosthetic Titanium Rib, which is easy to implant and easy to expand with minor outpatient surgery as the child grows;  
Whereas the first successful surgery by Drs. Campbell and Smith in 1989 began a long crusade to receive approval for the device from the Food and Drug Administration (FDA); however, so few children are in need of such devices that study trials stretched out for well over a decade;  
Whereas, after over 14 years of advocacy by Dr. Campbell and Dr. Smith and in large part due to their persistence and devotion to children, on September 2, 2004, the Food and Drug Administration approved the Vertical Expandable Prosthetic Titanium Rib;  
Whereas the FDA found that the device was safe and of benefit in enabling unassisted breathing and less dependence on ventilators, and that without treatment, children with the syndrome risk death from respiratory infections or inability to breathe;  
Whereas, since the FDA approval, the Vertical Expandable Prosthetic Titanium Rib for children with conditions such as Thoracic Insufficiency Syndrome, Jeune syndrome, and other medical problems that constrict the growth of children’s lungs has saved the lives of hundreds of children with no other hope for survival;  
Whereas the National Organization for Rare Disorders (NORD) and the Office of Orphan Products Development at the FDA made critical investments in Dr. Campbell’s technology;  
Whereas Dr. Campbell has served as an advocate for children with rare medical conditions across the Nation by providing many hours of volunteer service to the National Organization for Rare Disorders (NORD) as a member of its Medical Advisory Committee; and  
Whereas Dr. Campbell has also served as an advocate for children through actions such as his March 27, 2007, testimony before the United States Senate Committee on Health, Education, Labor, and Pensions entitled Ensuring Safe Medicines and Medical Devices for Children: Now, therefore, be it  
 
That the House of Representatives— 
(1)honors Dr. Robert Campbell for his lifelong devotion to children’s health care;  
(2)congratulates Dr. Robert Campbell and his colleagues on their extraordinary achievement in pediatric and orthopedic innovation; and  
(3)recognizes the Vertical Expandable Prosthetic Titanium Rib device which has saved the lives of so many infants and children, while giving hope to their families.  
 
Lorraine C. Miller,Clerk.
